                         IN THE UNITED STATES COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:15-CV-294-D

WESTERN PLASTICS, INC.,                  )
                                         )
                           Plaintiff,    )
                                         )
v.                                       )                       ORDER
                                         )
DUBOSE STRAPPING, INC.                   )
                                         )
                          Defendant.     )


      On October 4, 2019, plaintiff filed a Motion to Seal [D.E. 201]. The motion to seal

[D.E. 201] is GRANTED.

      SO ORDERED. This      tr day ofNovember 2019.
